Title: From Thomas Jefferson to Robert Greenhow, 22 June 1825
From: Jefferson, Thomas
To: Greenhow, Robert


Dear Sir
Monto
June 22. 25.
I duly recd your favor of the 18th inst. and communicated it to Dr Dunglison, who on consideration that  the subjects which could be procured at N.Y. could not be prepared till winter, and then only  part of them,  concluded  it would be better to have recourse  for them all at once  to Europe where he could get the whole with certainty and recieve them in early winter. this course will therefore be pursued. the plaister cast however which you have ordered from Philada and any other articles which you may have engaged we shall willingly recieve & on  noting the cost to me it shall be immediately remitted. this relieves you at present from the trouble we had proposed to give you, and which you had so kindly undertaken. we shall still however hold fast to the hope that whenever we may hereafter have occasion for a friend in N. York we have an approved one in yourself to whom we may freely apply. your mineral donations will be very kindly received and placed in a receptacle prepared  for them exclusively. I return you the thanks of the instn for the good offices you have been so ready to render it and pray you to be assured of my great esteem & respect.Th: J.P.S. our number of students is now 90. and others daily coming in.